Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Wen, (Reg. No. 68,478), on March 5, 2021. 

Listing of Claims:
10. 	(Currently Amended) A method comprising:
tapping a tool blank to generate a vibration of the tool blank, the vibration of the tool blank corresponding to vibration of a tool caused by a tooling machine to which the tool is attached and by which the tool is spun;
receiving data relating to the vibration of the tool blank via a sensor on the tool blank;
storing the data relating to vibration of a tool blank to a server database;
by the server at least one of an vibration optimum operating value and a range of optimum operating values of at least one parameter for the tooling machine to operate based on the data;
providing a tooling machine and at least one assembly of a tool holder and a tool configured to operate at the at least one of the optimum operating value and range of optimum operating values of the at least one parameter; 
providing by the server over a communications network to a graphical user interface of a user computing device at least one of a selectable value of at least one parameter and an input field in which the value of the at least one parameter is inputtable and/or adjustable via a combination of sliders and increasing and decreasing buttons;
receiving by the server the value of the at least one parameter from the user computing device; and providing to the graphical user interface of the user computing device a vibration status condition of the machining tool if operated at the received value of the at least one parameter.

Examiner's Statement of Reasons for Allowance

In the request for continued examination filed on January 12, 2021, applicant has amended the claims over the prior art to include language of how the user is interacting with the server by sending input fields via a slider and increasing and decreasing buttons to the server which then calculates for the machine tool a status condition of either a stable preferred speed, chatter, stable resonant risk, or stable chatter risk, or optimum vibration operating value.  The applicant has also allowed an examiner’s amendment, stated above, for claim 10 that more clearly defines that a server is interacting with the user interface and that the server is providing the vibration status condition. Applicant’s arguments filed on 1/12/2021 are fully considered and are persuasive. No other prior art could be found with the original elements including the amended limitations as filed. The rejections of independent claims 1, 10, 19, and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116